IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


NEWTOWN SQUARE EAST, L.P.,                : No. 164 MM 2014
                                          :
                    Petitioner            :
                                          :
             v.                           :
                                          :
TOWNSHIP OF NEWTOWN; ZONING               :
HEARING BOARD OF NEWTOWN                  :
TOWNSHIP, DELAWARE COUNTY,                :
PENNSYLVANIA,                             :
                                          :
                    Respondents           :
                                          :
BPG REAL ESTATE INVESTORS-                :
STRAW PARTY-1, L.P., BPG REAL             :
ESTATE INVESTORS-STRAW PARTY-II,          :
L.P., CAMPUS INVESTORS OFFICE B,          :
L.P., CAMPUS INVESTORS 25, L.P.,          :
CAMPUS INVESTORS 1 BUILDING, L.P.,        :
CAMPUS INVESTORS H BUILDING,              :
L.P., CAMPUS INVESTORS D                  :
BUILDING, L.P., CAMPUS INVESTORS          :
COTTAGES, L.P., CAMPUS INVESTORS          :
OFFICE 2B, L.P., ELLIS PRESERVE           :
OWNERS ASSOC. INC., KELLY                 :
PRESERVE OWNERS ASSOC. INC.,              :
COTTAGES AT ELLIS OWNERS                  :
ASSOC. INC., GENBER/MANAGEMENT            :
CAMPUS LLC, BERWIND PROPERTY              :
GROUP LTD., EXECUTIVE BENEFIT             :
PARTNERSHIP CAMPUS L.P.,                  :
MANAGEMENT PARTNERSHIP-                   :
BENEFIT AND ELLIS ACQUISITION L.P.,       :
                                          :
                    Intervenors           :

                                       ORDER

PER CURIAM
      AND NOW, this 24th day of November, 2014, the Emergency Application for

Exercise of Plenary King’s Bench Jurisdiction is DENIED.